Citation Nr: 1631627	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-22 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 (addressing chondromalacia of the left knee and the right knee disorder) and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A March 2014 Board decision denied a disability rating in excess of 10 percent for left knee chondromalacia and an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD) but remanded the issue of service connection for a right knee disability.  At that time it was noted that there was a pending claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The June 2016 rating decision also noted that the Veteran had filed Notice of Disagreements (NODs) (in November 2015) as to the rating actions in October and November 2015 with respect to the ratings assigned for service-connected lumbar strain; chondromalacia of the left knee; right lower extremity radiculopathy; asthma; and migraines, including migraine variant and occipital headaches.  The filing of a notice of disagreement confers jurisdiction on the Board; and the Board would be required to insure that a statement of the case is issued.  Because the RO has recognized the recent notice of disagreement and is developing the appeal; the Board will refrain from remanding those issues for a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's current right knee strain and degenerative changes are proximately due to impaired weight-bearing from her service-connected chondromalacia patella of the left knee and service-connected radiculopathy of each lower extremity.



CONCLUSION OF LAW

The criteria for service connection for right knee strain and degenerative changes are met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Analysis

It is neither shown nor contended that the Veteran incurred a chronic right knee disability during service or that any right knee arthritis manifested during or within one year after termination of her active service in July 1993.  See 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

It is contended that the Veteran now has chronic right knee disability due to either her service-connected chondromalacia patella of the left knee or due to her service-connected sciatic radiculopathy of both lower extremities, or a combination of these service-connected disorders.  Service connection will be granted on a secondary basis for disability that is proximately due to an already service-connected condition.  38 C.F.R. § 3.310(a).  

The Veteran's service-connected disabilities are: fibromyalgia (claimed as, in pertinent part, chronic muscle pain, muscle spasms, weakness of the limbs and legs, stiffness, numbness, tingling of the legs and feet, aching muscles and joints), rated 40 percent; chondromalacia of the left knee, rated 10 percent; a lumbar strain, rated 10 percent disabling; left sciatic radiculopathy claimed as hip pain, associated with lumbar strain, rated 10 percent; and right lower extremity radiculopathy associated with lumbar strain, rated 10 percent.  

In this regard, there is some evidence that the Veteran sustained mild postservice injuries of the right knee, e.g., such as having twisted her right knee while mowing and, having been in a motor vehicle accident in 2012.  However, the evidence does not demonstrate that she has any chronic disabling residuals from such injuries.  Indeed, VA right knee X-rays in June 2011 revealed minimal degenerative, not post-traumatic, changes of the right patella.  

With respect to the relationship of right knee disability to other service-connected disorders, on VA examination in April 2008 the Veteran dated the onset of her right knee problems to around August and September 2007 and denied having had any right knee injury.  Aggravating factors were prolonged standing and walking at work.  It was noted that she was on her feet 10 hours a day, lifting and pulling.  The diagnoses were overuse syndrome and adverse effects of environment.  

The RO construed this to mean that the right knee overuse syndrome may be related to the adverse effects of the Veteran's former work environment, which involved the working long hours on her feet on a hard floor.  Similarly, following the Board's remand, on VA examination in March 2014 an examiner opined that there was no evidence that the Veteran's intermittent right knee strain was at all related to her service-connected left knee disorder.  It was reported that, if anything, the right knee condition was related to her osteoarthritis of the hip which can cause gait imbalance and abnormal mechanical forces to the knees but this was not a "service related condition."  

On the other hand, there is also favorable medical evidence supporting the Veteran's claim on the basis of secondary service connection.  For example, as early as July 1998 VA treatment record it was reported that that "[i]n further discussion with the patient we find that she has a major service connected problem with the left knee which makes her stand on her right leg all the time in a lopsided manor", although it was speculated that "[p]erhaps this is a right hip problem."  As to this, the Veteran's service representative has alleged that the putative right hip problem is actually a manifestation of the Veteran's service-connected sciatic radiculopathy (which is bilateral).  

A September 2009 VA note from the Veteran's primary care physician stated that X-rays "were within acceptable limits" but it was suspected that her "right knee pain is due to overuse syndrome" for which she should have physical therapy for strengthening exercises.  No mention was made of any adverse effects of the Veteran's work environment, which had consisted of working for long hours on her feet.  Equally significant, on VA examination in June 2010 the Veteran reported having daily left knee pain as well as pain in her right knee when she had flare-ups of left knee pain, such as on rainy or cold day.  After an examination, under diagnosis, it was reported that no right knee diagnosis had been established; nevertheless, it was also stated that increased weight-bearing on the right resulted in overuse pain secondary to flare-ups of the left knee.  Moreover, VA X-rays in June 2011 revealed degenerative changes and after an examination the diagnosis was a right knee strain.  

Likewise, on VA examination in August 2015 it was noted that the Veteran had diagnoses of left knee chondromalacia patella and intermittent strain of the right knee.  As to the etiology of her right knee disability, it was reported that the Veteran was having progressive worsening of pain in the right knee due to shifting her weight due to the left knee pain.  

After reviewing the entire evidentiary records, the Board is of the opinion that the medical evidence in this case as to whether the Veteran's current strain and degenerative changes of the right knee are related to either her service-connected chondromalacia patella of the left knee or to that service-connected disorder and service-connected bilateral lower extremity radiculopathy, is at least evenly balance.  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, service connection is warranted for right knee strain with degenerative changes.  


ORDER

Service connection for right knee strain and degenerative changes is granted.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


